SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 5, Banner Corporation (Exact name of registrant as specified in its charter) Washington 0-26584 91-1691604 State or other jurisdiction Commission (I.R.S. Employer of incorporation File Number Identification No.) 10 S. First Avenue, Walla Walla, Washington 99362 (Address of principal executive offices) (Zip Code) Registrant's telephone number (including area code)(509) 527-3636 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. G Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) G Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) G Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) G Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Banner Corporation Long Term Incentive Plan On April 22, 2008,the Board of Directors of Banner Corporation (“Banner”), the parent of Banner Bank, in accordance with the recommendations made to the Board of Directors by the Compensation Committee of the Board of Directors (the “Committee”), adopted amendments to the Banner Corporation Long-Term Incentive Plan (“Plan”) that became effective on May 5, 2008. In particular, the Plan was amended to: 1.Eliminate the 25% cap on the amount of any annual increase in the value of an award prior to vesting in full, as this provision did notprovide the intended accounting benefit under Statement of Financial Accounting Standards No. 123(R), relating to equity-based compensation.Prior to the amendment, annual increases in excess of 25% were carried forward to the next year. 2.Eliminate the requirement that a participant own Banner stock equal in value to at least 50% of the participant’s base salary in order tovest in the participant’s award. 3.Clarify that if a participant is involuntarily terminated, other than for cause, only the participant’s unvested Plan benefits are forfeited and the participant keeps the participant’s vested benefits.The Plan continues to provide that if a participant is terminated for cause, all of the participant’s Plan benefits (whether vested or unvested) are forfeited. 4.Clarify that the provisions pertaining to confidentiality and non-solicitation following a participant’s separation from service do not themselves prohibit a participant from engaging in specific activities.Rather, the violation of these provisions will result in the forfeiture of the participant’s vested and unvested Plan benefits. 5.Clarify that the Plan allows directors to participate. 6.Allow for the repricing of existing and future awards under the Plan, if and when deemed appropriate by the Committee. 7.
